Exhibit 10.6

PERSONAL GUARANTY




This Guaranty effective the 1st day of July, 2004, from Guarantor to Lender:

(1)

Definitions.  For the purposes of this Guaranty:  

(a)

"Guarantor" shall mean Gary Copperud, whose mailing address is 1234 Trappers
Point, Fort Collins, Colorado 80524.




(b)

"Lender" shall mean Burger Time Corporation, a corporation organized under the
laws of the State of North Dakota, whose mailing address is 675 12th Avenue NE,
West Fargo, North Dakota 58078.




(c)

"Borrower" shall mean Burger Time Acquisition Corporation, a corporation
organized under the laws of the State of Minnesota, whose mailing address is
13828 Lincoln Street NE, Ham Lake, Minnesota 55304.




(d)

"Business Transfer Agreement" shall mean the agreement between Lender and
Borrower for the sale of the business enterprise known as Burger Time.




(e)

"Guaranty" shall mean this personal guaranty of the Indebtedness by Guarantor.




(f)

"Indebtedness" shall mean the following obligations of Borrower:




1.

Promissory Note of Borrower given to Lender in the original principal amount of
Three Hundred Thousand and 00/100 ($300,000.00) Dollars;




2.

Promissory Note of Borrower given to Lender in the original principal amount of
Three Hundred Thousand and 00/100 ($300,000.00) Dollars if the total purchase
price under the Business Transfer Agreement is not paid full by November 12,
2004;




3.

Contract for Deeds for the Business dated July 1, 2004 between Lender as vendor
and Borrower as vendee; and,




4.

Any other liabilities and obligations of Borrower to Guarantor, due or to become
due, direct or indirect, absolute or contingent, and now existing or hereafter
at any time arising under any of the foregoing.




(g)

"Business" shall mean the fast food restaurant businesses known as Burger Time,
which are located at:




1.

Fargo, North Dakota;




2.

Bismarck, North Dakota;




3.

Minot, North Dakota;




4.

Grand Forks, North Dakota;




5.

Moorhead, Minnesota;




6.

Detroit Lakes, Minnesota;




7.

Elk River, Minnesota;

8.

Waite Park, Minnesota;

9.

Sioux City, Iowa; and,

10.

Sioux Falls, South Dakota.




(2)

Guaranty.  In order to induce Lender to enter into the Business Transfer
Agreement, and as additional security to secure to Lender payment of the
Indebtedness owed by Borrower, Guarantor does hereby absolutely and
unconditionally guarantee to Lender the full and prompt payment when due,
whether at maturity or earlier by reason of acceleration or otherwise, of the
Indebtedness.

(3)

Unconditional Nature of Guaranty.  This Guaranty is absolute and unconditional
in that:

(a)

No act or thing need occur to establish the liability of the Guarantor.




(b)

No act or thing, except full payment and discharge of the Indebtedness, shall in
any way exonerate the Guarantor or modify, reduce, limit or release the
liability of the Guarantor.




(c)

This Guaranty is unconditional and continuing and shall remain in force and be
binding upon the Guarantor, until all of the Indebtedness is paid in full.




(d)

The death or incompetence of the Guarantor shall not revoke this Guaranty,
except upon actual receipt of written notice of death by Lender and then only as
to the decedent or the incompetent and only prospectively, as to future
transactions.




(4)

Acceleration.  If the Guarantor shall die, shall commit an act of bankruptcy
under the United States Bankruptcy Act or shall initiate or have initiated
against Guarantor any act, process or proceeding under any bankruptcy,
insolvency or reorganization law or otherwise for the modification or adjustment
of the rights of creditors, then Lender shall have the right to declare
immediately due and payable, and Guarantor shall promptly pay to Lender, the
full amount of all unmatured indebtedness then outstanding, together with any
portion of the Indebtedness which is then due and payable.


(5)

Expansion of Indebtedness.  The amount of Indebtedness due and owing shall not
be limited.

(a)

Guarantor shall be liable for all Indebtedness, without any limitation as to
amount, plus accrued interest at the legal rate, and all attorney's fees,
collection costs and enforcement expenses referable thereto.




(b)

Indebtedness may be created and continued in any amount, whether or not in
excess of the original principal amount, without affecting or impairing the
liability of the Guarantor.




(c)

Lender may pay (or allow for the payment of) the excess out of any sums received
by or available to Lender on account of the Indebtedness from Borrower or any
other person (except the Guarantor), from their properties, out of any
collateral security, or from any other source.  Such payment (or allowance)
shall not reduce, affect or impair the liability of the Guarantor.




(6)

Waiver of Contribution and Subrogation.  Lender shall not be required to
exercise or enforce any right of contribution, reimbursement, recourse or
subrogation available to Lender as to the Indebtedness, or against any person
liable for the Indebtedness, or as to any collateral security for the
Indebtedness, unless and until all of the Indebtedness shall have been fully
paid and discharged.

(7)

Collection Expenses.  Guarantor shall pay or reimburse Lender for all costs and
expenses (including reasonable attorney's fees and legal expenses) incurred by
Lender in endeavoring to collect any Indebtedness or in enforcing this Guaranty.

(8)

No Impairment of Lender's Activities.  Lender shall not be obligated by reason
of Lender's acceptance of this Guaranty to engage in any transactions with or
for Borrower.




(a)

Whether any existing relationship between Guarantor and Borrower has been
changed or ended, Lender may enter into transactions resulting in the creation
or continuation of Indebtedness and may otherwise agree to, consent to or suffer
the continuance of any Indebtedness, without any consent or approval by the
Guarantor and without any prior or subsequent notice to the Guarantor.




(b)

The liability of Guarantor shall not be affected or impaired by any of the
following acts or things (which Lender is expressly authorized to do, omit or
suffer from time to time, both before and after revocation of this Guaranty,
without consent or approval by notice to the Guarantor):

1.

Any acceptance of collateral security, guarantors, accommodation parties or
sureties for any or all Indebtedness;




2.

One or more extensions or renewals of Indebtedness (whether or not for longer
than the original period) or any modification of the interest rates, maturities
or other contractual terms applicable to any Indebtedness;




3.

Any waiver or indulgence granted to Borrower, any delay or lack of diligence in
the enforcement of Indebtedness, or any failure to institute proceedings, file a
claim, give any required notices or otherwise protect any Indebtedness;




4.

Any full or partial release of, compromise or settlement with, or agreement not
to sue, Borrower or any other Guarantor or other person liable in respect of any
Indebtedness;




5.

Any release, surrender, cancellation or other discharge of any evidence of
Indebtedness or the acceptance of any instrument in renewal or substitution
therefor;

6.

Any failure to obtain collateral security (including rights of setoff) for
Indebtedness, or to see the proper or sufficient creation and perfection
thereof, or to establish the priority thereof, or to preserve, protect, insure,
care for, exercise or enforce any collateral security, or any modification,
alteration, substitution, exchange, surrender, cancellation, termination,
release or other change, impairment, limitation, loss or discharge of any
collateral security;

7.

Any collection, sale, lease or disposition of, or any other foreclosure or
enforcement of or realization on, any collateral security;




8.

Any assignment, pledge or other transfer of any Indebtedness or any evidence
thereof; or,




9.

Any manner, order or method of application of any payments or credits upon
Indebtedness.  The Guarantor waives any and all defenses and discharges
available to a surety, guarantor, or accommodation co-borrower.




(9)

Waiver of Defenses.  The Guarantor waives any and all defenses, claims, setoffs
and discharges of Borrower, or any other obligor, pertaining to Indebtedness,
except the defense of discharge in payment in full.

(a)

Without limiting the generality of the foregoing, the Guarantor shall not
assert, plead or enforce against Lender:

1.

any defense of waiver, release, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenforceability which may be available to Borrower or to any other person
liable in respect of any Indebtedness, or

2.

any setoff available against Lender to Borrower or any such other person,
whether or not on account of a related transaction.




(b)

Guarantor expressly agrees that the Guarantor shall be and shall remain liable
for any deficiency remaining after foreclosure of any mortgage or security
interest securing Indebtedness, whether or not the liability of Borrower or any
other obligor for such deficiency is discharged pursuant to statute or judicial
decision.




(c)

The liability of Guarantor shall not be affected or impaired by any voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all the assets, marshalling of assets and liabilities,
receivership, insolvency, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting, Borrower or any of Borrower's assets.




(d)

Guarantor will not assert, plead or enforce against Lender any claim, defense or
setoff available to Guarantor against Borrower.




(10)

Waiver of Procedures.  Guarantor waives presentment, demand for payment, notice
of dishonor or nonpayment, and protest of any instrument evidencing
Indebtedness.  Lender shall not be required to resort for payment of the
Indebtedness to Borrower or other persons, or their properties.  Nor shall
Lender be required to enforce, realize upon or exhaust any collateral security
for Indebtedness, before enforcing this Guaranty.

(11)

Rescinded Payments.  If any payment applied by Lender to Indebtedness is
thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of Borrower or any other obligor), the Indebtedness to which such
payment was applied shall for the purpose of this Guaranty be deemed to have
continued in existence, notwithstanding such application.  This Guaranty shall
be enforceable as to such Indebtedness as fully as if such application had never
been made.

(12)

Cumulative Liabilities.  The liability of the Guarantor under this Guaranty is
in addition to and shall be cumulative with all other liabilities of the
Guarantor to Lender as guarantor, surety, endorser, accommodation co-obligor or
otherwise of any indebtedness or obligation of Borrower, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

(13)

Severability.  Any invalidity or unenforceability of any provision or
application of this Guaranty shall not affect other lawful provisions and
applications thereof.  To this end, the provisions of this Guaranty are declared
to be severable.

(14)

Benefit.  This Guaranty shall be binding upon the Guarantor and the legal
representatives, successors and assigns of the Guarantor and shall inure to the
benefit of Lender and its participants, successors and assigns.

(15)

Amendment.  This Guaranty may not be waived, modified, amended, terminated,
released or otherwise changed except by a writing signed by the Guarantor and
Lender.

(16)

Governing Law.  This Guaranty is issued in the State of North Dakota and shall
be governed by its laws.  Any court proceedings or litigation arising out of or
pertaining to this Agreement shall be venued in state district court in Cass
County, North Dakota.

(17)

Waiver of Notice of Acceptance.  The Guarantor waives notice of Lender's
acceptance of this Guaranty.

(18)

Security.  This Guaranty is unsecured.




IN WITNESS OF ITS TERMS AND CONDITIONS, this Guaranty has been duly executed by
the Guarantor.




/s/  Gary Copperud






Gary Copperud, Guarantor









-#-








